Detailed Action

1.	This Office Action is responsive to the Amendment filed 02/15/2022.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,685,330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Logtenberg (US 2014/0075284 A1) teaches a system for creating a calendar for publication on a website and sharing events between different calendars. (paragraph [0010]). 
	Prior Art van Os et al. (US 8,655,691) teaches a method includes the actions of receiving a first invitation, the first invitation identifying a first event, receiving a second invitation, the second invitation identifying a second event, associating the first invitation with a first calendar, associating the second invitation with a second calendar, and displaying a composite calendar, the composite calendar including the first event and the second event (Col. 2, lines 33-41).
	Prior Art Picciallo (US 2016/0212210 A1) teaches systems and methods for providing an Electronic Calendar (EC) comprise generating a first EC by a first Electronic Device (ED) used by a first person; performing network-based communication operations between the first ED and a second ED to obtain first Calendar Information (CI) associated with a second EC maintained by the second ED that is used by a second person and remote from the first ED; performing operations by the first ED to select a first Scheduled Event (SE) specified by the first CI based on a first pre-defined criteria; generating second CI by modifying a portion of the first CI associated with the first SE which was previously selected to comply with a second pre-defined criteria that is different  than the first pre-defined criteria; and transforming the first EC into a consolidated ED by merging the second CI with third CI associated with the first EC (Abstract).


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441